J-A18031-16 & J-A18032-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.I.M.S., A     IN THE SUPERIOR COURT OF
MINOR                                     PENNSYLVANIA




APPEAL OF: YORK COUNTY
CHILDREN AND YOUTH SERVICES

                                        No. 103 MDA 2016


        Appeal from the Order Entered December 17, 2015
          In the Court of Common Pleas of York County
       Juvenile Division at No(s): CP-67-DP-0000065-2013
===============================================


IN THE INTEREST OF: L.J.L.E.K., A    IN THE SUPERIOR COURT OF
MINOR                                      PENNSYLVANIA




APPEAL OF: YORK COUNTY CHILDREN
AND YOUTH SERVICES

                                         No. 104 MDA 2016


         Appeal from the Order Entered December 16, 2015
           In the Court of Common Pleas of York County
        Juvenile Division at No(s): CP-67-DP-0000066-2013
 ==============================================

IN RE: ADOPTION OF: S.I.M.S., A     IN THE SUPERIOR COURT OF
MINOR                                     PENNSYLVANIA
J-A18031-16 & J-A18032-16



APPEAL OF: YORK COUNTY OFFICE OF
CHILDREN, YOUTH AND FAMILIES

                                               No. 172 MDA 2016


           Appeal from the Order Entered December 16, 2015
             In the Court of Common Pleas of York County
                  Orphans' Court at No(s): 2015-0031

===============================================

IN RE: ADOPTION OF: L.J.L.E.K., A MINOR     IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: YORK COUNTY CHILDREN
AND YOUTH SERVICES

                                                 No. 173 MDA 2016


         Appeal from the Order Entered January 19, 2016
          In the Court of Common Pleas of York County
               Orphans' Court at No(s): 2015-0030
 ===============================================

IN RE: ADOPTION OF: S.I.M.S.                IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: GAL

                                                 No. 134 MDA 2016


         Appeal from the Order Entered December 16, 2015
           In the Court of Common Pleas of York County
                Orphans' Court at No(s): 2015-0031
 ===============================================


                                 -2-
J-A18031-16 & J-A18032-16



IN RE: ADOPTION OF: L.J.L.E.K.               IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: GUARDIAN AD LITEM

                                                 No. 135 MDA 2016


          Appeal from the Order Entered January 19, 2016
           In the Court of Common Pleas of York County
                Orphans' Court at No(s): 2015-0030
  ==============================================

IN THE INTEREST OF: S.I.M.S., A MINOR       IN THE SUPERIOR COURT OF
                                                  PENNSYLVANIA




APPEAL OF: GUARDIAN AD LITEM

                                                 No. 136 MDA 2016


        Appeal from the Order Entered December 16, 2015
          In the Court of Common Pleas of York County
       Domestic Relations at No(s): CP-67-DP-0000065-2013
===============================================

IN THE INTEREST OF: L.J.L.E.K., A          IN THE SUPERIOR COURT OF
MINOR                                            PENNSYLVANIA




APPEAL OF: GUARDIAN AD LITEM

                                                No. 137 MDA 2016


            Appeal from the Order Entered December 16, 2015

                                    -3-
J-A18031-16 & J-A18032-16


                 In the Court of Common Pleas of York County
              Juvenile Division at No(s): CP-67-DP-0000066-2013


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                   FILED SEPTEMBER 07, 2016

        Appellants, Children, Youth and Families (“CYF”) and Guardian ad litem

(“GAL”), appeal from the orders denying the petitions to involuntarily

terminate the parental rights of K.S. (“Mother”) as to her two minor children,

S.I.M.S. (born in April of 2010) and L.J.L.E.K. (born in June of 2011)

(collectively “the Children”), as well as the orders changing the goal to

placement with legal custodian and establishing a concurrent goal of

reunification. Appellants also appeal from the orders denying the petitions

to involuntarily terminate the parental rights of T.A., who is the father of

S.I.M.S. (“Father 1”) and C.K., who is the father of L.J.L.E.K. (“Father 2”),

as well as the orders changing the goal to placement with legal custodian

and establishing a concurrent goal of reunification.1     For the reasons that



____________________________________________



1
 On February 25, 2016, this Court consolidated CYF’s appeals, which were
docketed at 103 MDA 2016, 104 MDA 2016, 172 MDA 2016, and 173 MDA
2016. On February 25, 2016, this Court consolidated GAL’s appeals, which
were docketed at 134 MDA 2016, 135 MDA 2016, 136 MDA 2016, and 137
MDA 2016. Moreover, this Court sua sponte consolidated CYF’s and GAL’s
appeals.
*
    Former Justice specially assigned to the Superior Court.



                                           -4-
J-A18031-16 & J-A18032-16


follow, we vacate the trial court’s orders and remand for further proceedings

consistent with this decision.

      On March 22, 2013, CYF filed an application for emergency protective

custody as to the Children on the basis the Children had unstable housing,

and following a hearing, the Children were placed with an emergency

caretaker. On April 9, 2013, the Children were adjudicated dependent with

the goal being return to a parent or guardian.

      On March 24, 2015, CYF filed petitions to involuntary terminate

Mother’s, Father 1’s, and Father 2’s parental rights to the Children, and

change the placement goal to adoption. On July 2, 2015, July 9, 2015, and

August 25, 2016, the trial court held hearings on the petitions.          On

December 16, 2015, the trial court denied CYF’s petitions to involuntarily

terminate Mother’s, Father 1’s, and Father 2’s parental rights to the

Children.   The trial court also entered orders on December 17, 2015,

changing the goal to placement with legal custodian and establishing a

concurrent goal of reunification.

      On January 14, 2016, CYF filed timely notices of appeal and concise

statements of errors complained of on appeal pursuant to Pennsylvania Rule

of Appellate Procedure 1925(a)(2)(i) and (b).    On appeal, CYF raises the

following issues for our review:

      1. Whether the [trial] court erred in failing to find that [CYF]
         presented clear and convincing evidence to change the goal
         from reunification to placement for adoption?


                                    -5-
J-A18031-16 & J-A18032-16


     2. Whether the [trial] court erred in failing to find that [CYF]
        presented clear and convincing evidence that:
          a. The parents, by conduct continuing for a period of at
             least six (6) months immediately preceding the filing of
             the petition for involuntary termination of parental
             rights either have evidenced a settled purpose of
             relinquishing parental claims to the minor children, or
             have failed to perform their parental duties
          b. The repeated and continued incapacity abuse, neglect,
             or refusal of the parents have caused the minor children
             to be without essential parental care, control or
             substance necessary for their physical or mental well-
             being and that the conditions and causes of the
             incapacity, abuse, neglect, or refusal cannot or will not
             be remedied by the parents.
          c. The minor children have been removed from the care of
             the parents by the court or under a voluntary
             agreement with the agency for a period of at least six
             (6) months, the conditions that led to the removal or
             placement of the children continues to exist, the
             parents cannot or will not remedy those conditions
             within a reasonable period of time, the services or
             assistance reasonably available to the parents are not
             likely to remedy the conditions which led to the removal
             or placement of the minor children within a reasonable
             period of time, and termination of parental rights will
             serve the best needs and welfare of the minor children.
          d. The minor children have been removed from the care
             and custody of the parents by the court or under a
             voluntary agreement with an agency, twelve (12)
             months or more have elapsed from the date of the
             removal or placement, the conditions which [led] to the
             removal or placement of the minor children continues to
             exist and termination of parental rights would serve the
             needs and welfare of the minor children.
     3. Whether the [trial] court erred in failing to find that [CYF]
        presented clear and convincing evidence that terminating the
        parental rights of the parents would serve the best interest
        of the minor children and would otherwise advance the
        developmental, physical, and emotional needs and welfare of
        the minor children?


                                  -6-
J-A18031-16 & J-A18032-16



CYF’s Brief at 1-2.

      On January 21, 2016, GAL filed timely notices of cross appeal, see

Pa.R.A.P. 511 and 903(b), and concise statements of errors complained of

on   appeal   pursuant    to   Pennsylvania   Rule   of   Appellate   Procedure

1925(a)(2)(i) and (b).    On appeal, GAL raises the following issues for our

review:

      1. Whether, in denying the termination of Mother’s parental
         rights, the [t]rial court erred in its application of the case law
         in that it gave too much weight to the bond that Mother may
         have with the [C]hildren without consideration of whether the
         bond was positive or negative in its overall impact on the best
         interests of the [C]hildren?
      2. Whether, with regard to the Fathers, the trial court erred in
         giving any weight to the existence of a bond in that there was
         little to no evidence that any bond existed or that such a bond
         should be given more weight than the lack of effort,
         availability, or progress in being resources for the Children[?]
      3. Whether the [t]rial court erred in failing to give appropriate
         weight to the [C]hildren’s needs for permanence as those
         factors relate to the best interests of the [C]hildren[?]
      4. With regard to the [c]hange of [g]oal, the GAL joined in the
         [s]tatement of [m]atters complained of [p]ursuant to
         Pa.R.A.P. 1925(b) by [CYF] and joins in [CYF’s brief].

GAL’s brief at 5-6.

      Initially, we note that our review is guided by the following legal

precepts:

            [With regard to the termination of parental rights,]
      appellate courts must apply an abuse of discretion standard
      when considering a trial court's determination of a petition for
      termination of parental rights. As in dependency cases, our
      standard of review requires an appellate court to accept the


                                      -7-
J-A18031-16 & J-A18032-16


      findings of fact and credibility determinations of the trial court if
      they are supported by the record. In re R.J.T., 608 Pa. 9, 30, 9
      A.3d 1179, 1190 (2010). If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion. As has been often stated,
      an abuse of discretion does not result merely because the
      reviewing court might have reached a different conclusion.
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness,
      partiality, prejudice, bias, or ill-will. Id.
            As [the Supreme Court] discussed in In re R.J.T., there
      are clear reasons for applying an abuse of discretion standard of
      review in these cases. [The Supreme Court] observed that,
      unlike trial courts, appellate courts are not equipped to make the
      fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. In re R.J.T., [608 Pa. at 28–30], 9 A.3d at 1190.
      Therefore,. . .we must defer to the trial judge so long as the
      factual findings are supported by the record and the court's legal
      conclusions are not the result of an error of law or an abuse of
      discretion.

In re Adoption of S.P., 616 Pa. 309, 325-27, 47 A.3d 817, 826-27 (2012)

(citations omitted).

      The Adoption Act, 23 Pa.C.S.A. §§ 2101–2938, controls termination of

parental rights proceedings. In re L.M., 923 A.2d 505, 511 (Pa.Super.

2007).   Specifically, Section 2511 requires the trial court to engage in a

bifurcated process before terminating parental rights. Initially, the focus is

on the conduct of the parents.

            The party seeking termination must prove by clear and
      convincing evidence that the parent's conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the [trial] court determines that the parent's conduct
      warrants termination of his or her parental rights does the court
      engage in the second part of the analysis pursuant to Section
      2511(b): determination of the needs and welfare of the child

                                      -8-
J-A18031-16 & J-A18032-16


      under the standard of best interests of the child. One major
      aspect of the needs and welfare analysis concerns the nature
      and status of the emotional bond between parent and child, with
      close attention paid to the effect on the child of permanently
      severing any such bond.

In re Adoption of J.M., 991 A.2d 321, 323 (Pa.Super. 2010) (quotation

omitted).   Clear and convincing evidence is “testimony that is so clear,

direct, weighty and convincing” as to enable the fact-finder to come to a

clear conviction, “without hesitance, of the truth of the precise facts in

issue.” Id. (quotation omitted).

      Moreover, we note that we review a trial court’s determinations

regarding a goal change under an abuse of discretion standard. Thus, we

“accept the findings of fact and credibility determinations of the trial court if

they are supported by the record, but [we are] not require[d]. . .to accept

the lower court's inferences or conclusions of law.”      In re A.B., 19 A.3d

1084, 1088 (Pa.Super. 2011) (quotation omitted).

      Petitions for a goal change are controlled by the Juvenile Act, 42

Pa.C.S.A. §§ 6301-6375.      We have recognized that the statute seeks to

benefit the best interests of the child, and not the parents. In re M.S., 980

A.2d 612, 615 (Pa.Super. 2009). “Pennsylvania’s Juvenile Act focuses upon

reunification of the family, which means that the unity of the family will be

preserved ‘whenever possible.’” Id. (quotation omitted).




                                      -9-
J-A18031-16 & J-A18032-16


      Further, at permanency review hearings for dependent children

removed from the parental home, a trial court must consider the following

factors.

      § 6351. Disposition of dependent child
                                  ...
      (f) Matters to be determined at permanency hearing.—
      At each permanency hearing, a court shall determine all of the
      following:
           (1) The continuing necessity for and appropriateness
           of the placement.
           (2) The appropriateness, feasibility and extent of
           compliance with the permanency plan developed for
           the child.
           (3) The extent of progress made toward alleviating
           the circumstances which necessitated the original
           placement.
           (4) The appropriateness and feasibility       of   the
           current placement goal for the child.
           (5) The likely date by which the placement goal for
           the child might be achieved.
           (5.1) Whether reasonable efforts were made to
           finalize the permanency plan in effect.
           (6) Whether the child is safe.
                                       ...
           (9) If the child has been in placement for at least 15
           of the last 22 months or the court has determined
           that aggravated circumstances exist and that
           reasonable efforts to prevent or eliminate the need
           to remove the child from the child’s parent, guardian
           or custodian or to preserve and unify the family need
           not be made or continue to be made, whether the
           county agency has filed or sought to join a petition
           to terminate parental rights and to identify, recruit,
           process and approve a qualified family to adopt the
           child[.]

42 Pa.C.S.A. § 6351(f)(1)-(6), (9).

                                      - 10 -
J-A18031-16 & J-A18032-16


      In the case sub judice, the record is clear that, in denying CYF’s

petitions to involuntarily terminate the parental rights of Mother and the two

fathers, the trial court relied solely upon a parent-child bond analysis. For

instance, during the December 16, 2015, hearing, the trial court, indicating

it had reviewed the testimony from the previous hearings, ruled as follows:

             Turning first to the July 2, 2015, transcript, Kelly Jacobs,
      the children’s therapist, testified that based upon what the
      children have told her she believes that the children do enjoy
      visits with mother the majority of the time. She thinks it’s clear
      that there is a love between mother and children. But she goes
      on to say that she does not know to what extent because she
      has not seen them together.
             Later in the testimony she indicates that the children told
      her positive things about their visits with mother and that it was
      clear from her conversations with the children that they do have
      a love for their mom.
             The Catholic Charities therapist, Chelsea Jones, also
      testified at that day’s hearing. On cross-examination when
      asked to describe the interaction that occurs between mother
      and children, she says it’s positive, mother loves the children,
      there is physical contact. The children in her opinion don’t seem
      uncomfortable with her. They seem comfortable with her.
            When we came back to [the] hearing on July 9, 2015, the
      caseworker, Kristina Scott, indicated that she had the
      opportunity to observe the interaction between the children and
      their mother and opined that the interaction between the
      children and their mother and the children and their foster
      parents really doesn’t differ. They are equally as excited to see
      [Mother] as their foster parents.
             And she went on to testify that she believes the same is
      true regarding the interaction [Father 2] has with his child, that
      it is the same as with the foster parents. In regard to that
      interaction between foster parents and the children, Ms. Scott
      testified that the children have [a] very good interaction with the
      foster family. They sit next to them on their laps, or they are
      standing behind them playing in their hair. They have a very
      good bond with the foster parents.


                                    - 11 -
J-A18031-16 & J-A18032-16


           Later in her testimony Ms. Scott was asked if she believes
     there would be any long-term negative impact upon [S.I.M.S.] if
     her parents’ rights were to be terminated. She says, yes, if
     mother was cut completely out of their lives. She went on to say
     that mother and children have a very strong bond. She also
     indicated that she believes it’s not just mother that has a strong
     bond with the children, but the children also have a strong bond
     with their mother.
           On the third day of the hearing, on August 25, 2015, Ms.
     Scott again testified, and she indicated that [S.I.M.S.] interacts
     very well with her mother, as does [L.J.L.E.K.].
           Further in the testimony she indicates that her opinion that
     the children and mother share a strong bond with each other is
     based upon her observing the interaction between the two
     children and their mother.
           And finally, Ms. Scott testifies with regards to the bonding
     issue that she believes that [Father 2], father of [L.J.L.E.K.], has
     a strong bond with [L.J.L.E.K.].
          And that is the extent of the testimony on the parent/child
     bond that was presented at this hearing.
           So the question for the [c]ourt is, given the extent and
     nature of that testimony and the requirement we not terminate
     parental rights unless the evidence we found credible clearly and
     convincingly proves that it is in the best interest of the child in
     question to do so, and that a key component of that best
     interests analysis is what, if any, bond exists between parent
     and child, and what the nature of the bond is.
            We cannot conclude that the evidence presented with
     regards to these petitions on the three days of the hearing
     clearly and convincingly proves that it is in the best interest and
     welfare of the child to terminate the parents’ rights because of
     the fact all of the evidence of bonding presented tends to prove
     that there is a strong bond between mother and her children and
     [Father 2] and his child, and that in particular [S.I.M.S.] would
     suffer long-term ill effects should she be cut off from her
     mother.
           Now, it is for that reason that I’m going to deny the
     request that the mother’s rights to these two children be
     terminated. And because I don’t think it would be in the best
     interest of the children under these circumstances to terminate
     either of the father’s rights, we are not going to terminate their

                                    - 12 -
J-A18031-16 & J-A18032-16


       rights.    There’s no point in leaving the child with only one
       parent.

N.T., 12/16/15, at 7-12.2

       Additionally, at the hearing, the trial court indicated that based on the

parent-child bond assessment, it was denying CYF’s request to change the

goal to adoption. Id. at 12.

       We conclude that, while the parent-child bond was an important factor

to be considered by the trial court in the matter at hand, it was not the sole

factor.   As indicated supra, in termination matters, the trial court must

initially focus on the parents’ conduct and determine whether the party

seeking termination has proven by clear and convincing evidence that the

parents’ conduct satisfies one of the statutory grounds for termination under

Section 2511(a).        In re Adoption of J.M., supra.          The trial court

improperly conducted no such inquiry in this case.

       Moreover, as it relates to the best interest of the children inquiry under

Section 2511(b), we conclude the trial court improperly limited its inquiry to

an assessment of the natural parent-child bond, and even in this regard, the

trial court’s analysis is incomplete as it relates to Father 1 and Father 2.

Specifically, with regard to the fathers’ bonds, the trial court did not conduct



____________________________________________


2
  On January 19, 2016, the trial court subsequently filed this portion of the
transcript as an Opinion and order.



                                          - 13 -
J-A18031-16 & J-A18032-16


any bond analysis with regard to Father 1 and S.I.M.S., and the bond

analysis with regard to Father 2 and L.J.L.E.K. is scant.

      In any event, with respect to Section 2511(b), this Court has

explained the requisite analysis involves a determination of whether

termination of parental rights would best serve the developmental, physical,

and emotional needs and welfare of the child.         This Court has stated:

“Intangibles such as love, comfort, security, and stability are involved in the

inquiry into the needs and welfare of the child.”     In re C.M.S., 884 A.2d

1284, 1287 (Pa.Super. 2005) (citation omitted).

      While an examination of the parent-child bond, and the effect

severance of the bond will have on the child are important considerations

under Section 2511(b), they are not the sole considerations.          See id.

Stated differently, the trial court must give adequate consideration to all of

the needs and welfare of the child, and not solely to the emotional bond, if

any, between the natural parent and child. In re K.Z.S., 946 A.2d 753

(Pa.Super. 2008).

      Additionally, as our Supreme Court has stated: “Common sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with

their foster parents.”   In re T.S.M., 620 Pa. 602, 629, 71 A.3d 251, 268

(2013) (citation omitted). Moreover, our Supreme Court has directed that,

in weighing the bond considerations pursuant to Section 2511(b), “courts


                                    - 14 -
J-A18031-16 & J-A18032-16


must keep the ticking clock of childhood ever in mind.” Id. at 631, 71 A.3d

at 269. The Supreme Court observed in In re T.S.M. that “[c]hildren are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail. . .the result, all too often, is

catastrophically maladjusted children.” Id.

      Further, with regard to the termination of parental rights, inasmuch as

the record suggests Father 1 and Father 2 are incarcerated, it bears

mentioning that our Supreme Court has held that incarceration is a factor to

be   considered   in   determining   whether   a   parent’s   rights   should   be

involuntarily terminated.   In re Adoption of S.P., supra. Here, the trial

court did not mention Father 1’s and Father 2’s incarceration in conducting

its termination analysis.

      Finally, as it relates to the permanency review hearing and in

determining whether a goal change was necessary, in rendering its orders,

the trial court erroneously relied solely on a parent-child bond assessment

and did not consider the factors set forth in Section 6351(f). We conclude

this was error. See 42 Pa.C.S.A. § 6351(f); In re R.J.T., supra (indicating

the trial court must consider the factors in Section 6351(f) in determining




                                     - 15 -
J-A18031-16 & J-A18032-16


what placement is best suited to the safety, protection and physical, mental

and moral welfare of the child under 42 Pa.C.S.A. § 6351(g)).3

       For all of the aforementioned reasons, we vacate the trial court’s

orders entered in this matter and remand for the trial court to conduct a

proper analysis under Sections 2511(a) and (b) of the Adoption Act with

regard to CYF’s petitions to involuntarily terminate the parental rights of

Mother, Father 1, and Father 2 as to the Children. Moreover, we direct the

trial court to conduct a proper analysis under the Juvenile Act as it applies to

CYF’s petition for a change of goal as to the Children.

       Orders    Vacated;     Case    remanded     with   Instructions;   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/7/2016


____________________________________________


3
  We note that, in its Pa.R.A.P. 1925(a) opinion, the trial court elaborated
that it considered factors (1) to (6) of Section 6351(f). However, although
the trial court admitted that the date by which the goal for the Children
might be achieved is “unknown,” and reunification is “currently not
appropriate because Mother is not ready to resume custody of the
Children[,]” the trial court declined to change the goal placement to adoption
solely because of the “strong, positive bond between Mother and the
Children[.]” Trial Court’s Pa.R.A.P. 1925(a) Opinion, filed 2/22/16, at 7-10.




                                          - 16 -